Citation Nr: 1003393	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
strain with degenerative changes (low back disability).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1975.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  That rating decision denied a rating in excess of 
20 percent for the Veteran's low back disability.  This case 
was previously before the Board in June 2007, at which point 
it was remanded to the RO for further development.  

In August 2008, the case again came before the Board.  At 
that time, the Board determined that the prior remand 
directives had been completed and issued a decision on the 
merits of the claim.  The issue before the Board at that time 
was entitlement to a rating in excess of 20 percent for a low 
back disability.  The Board determined the Veteran was 
entitled to a rating of 40 percent, but no higher, for his 
low back disability, and granted the claim to that extent.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2009 Order, upon an unopposed motion by VA's 
Secretary, the Court vacated and remanded the Board's 
decision to the extent that it denied a rating in excess of 
40 percent for a low back disability.  As such, the issue 
currently before the Board is as stated above.

The Court remanded the case based on a finding that the Board 
had failed to expressly address the issue of functional loss 
and the impact, if any, of medical findings concerning pain 
in relation to the Veteran's claim, pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court ordered the Board 
to reexamine the evidence of record and seek any further 
evidence that is necessary for a fair adjudication of the 
Veteran's claim.  Upon a thorough review of the claims file, 
the Board finds that it is necessary to remand the case to 
the agency of jurisdiction (AOJ) for further development.  

As a preliminary matter, the Board notes that the evidence of 
record reflects that the Veteran has been unemployed during 
the course of this appeal and that he may be unable to work 
due to his service-connected disability.  As such, a claim 
for entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record and is 
considered "part and parcel" of the claim for benefits for 
the underlying disability.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In such cases, a request for a TDIU 
is not a separate "claim" for benefits but, rather, is an 
attempt to obtain an appropriate disability rating, either as 
part of the initial adjudication of a claim or as part of a 
claim for increased compensation.  Id.  Accordingly, the 
development upon remand should encompass entitlement to a 
TDIU as "part and parcel" of the Veteran's increased rating 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  As such, upon remand, the Veteran should be 
provided with VCAA-compliant notice pertaining to the TDIU 
aspects of his increased rating claim, and should have the 
opportunity to provide additional evidence in support of such 
claim.

Additionally, the Veteran has indicated that he is in receipt 
of disability benefits from the Social Security 
Administration (SSA) based, in part, on his service-connected 
low back disability.  See July 2006 Notice of Decision from 
SSA.  In compliance with the June 2007 Board remand, the AOJ  
requested from SSA copies of the decision pertaining to such 
benefits, as well as all records upon which such decision was 
based, and records pertaining to any subsequent SSA decision.  
In July 2007, SSA responded that the requested medical 
records were not available.  However, such response did not 
mention the SSA decision itself, or any other evidence 
associated with such decision, to include a transcript of the 
hearing that was conducted on July 2006 in connection with 
such decision.  It does not appear that the AOJ made an 
further requests for such information.  Therefore, upon 
remand, the AOJ  should make additional requests to SSA, as 
necessary, for copies of the full decision associated with 
the July 2006 grant of disability benefits, as well as any 
evidence associated with such decision, specifically to 
include the July 2006 hearing transcript and any available 
medical records.  If the first request is unsuccessful, 
requests should continue until a determination is made that 
such records do not exist or that additional attempts to 
obtain them would be futile.  The Veteran should be notified 
if the SSA records cannot be obtained after such efforts have 
been expended, and should be allowed the opportunity to 
provide such records.  See 38 C.F.R. § 3.159(c)(2)&(e).

Further, the most recent VA treatment records in the claims 
file are dated in July 2007.  The Veteran has also submitted 
an August 2007 MRI report, and has indicated that he 
continues to receive VA treatment for his low back 
disability.  As such, any outstanding VA treatment records, 
to include those dated from July 2007 forward, as well as any 
identified, outstanding private treatment records, should be 
obtained and associated with the claims file upon remand.

Finally, as the most recent VA neurological and orthopedic 
examinations were conducted in December 2007, the Veteran 
should be scheduled for new VA examinations to determine the 
current severity of his condition.  The examiners should 
determine the neurological and orthopedic manifestations of 
the Veteran's low back disability, as summarized below, and 
should also address whether he is unemployable as a result of 
his service-connected low back disability.

After all necessary development has been conducted, including 
but not limited to the development specified herein, the 
Veteran's claim should be readjudicated based on the entirety 
of the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice pertaining to the TDIU 
aspects of his claim, and allow him the 
opportunity to submit additional 
evidence and/or argument in support of 
his claim.

2.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any 
symptoms of his low back disability for 
which treatment records are 
outstanding, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
obtaining the necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to any records from VA 
facilities located in Decatur, Atlanta, 
and Augusta, dated from July 2007 
forward.  

3.  Make additional requests to SSA, as 
necessary, for copies of any documents 
pertinent to the Veteran's claim for 
SSA disability benefits, specifically 
to include the full decision issued in 
July 2006, the hearing transcript 
associated with such decision, and any 
medical records relied upon in that 
decision, as well as any such documents 
associated with any later SSA decisions 
relating to disability benefits. 

4.  All requests and all responses for 
the above-described records, including 
negative responses, must be documented 
in the claims file.  All records 
received should be associated with the 
claims file.  Requests for any Federal 
records, to include both VA records and 
SSA records, should continue until a 
determination is made that such records 
do not exist or that additional 
attempts to obtain them would be 
futile.  If any records cannot be 
obtained after appropriate efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

5.  After the above-described 
development has been completed, and all 
available records and/or responses have 
been associated with the claims file, 
schedule the Veteran for a VA 
neurological examination and a VA 
orthopedic examination to determine the 
current severity of his low back 
disability.  The claims file and a copy 
of this remand should be made available 
to each examiner for review, and such 
review should be noted in the 
examination reports.  Additionally, the 
neurological examination should be 
conducted first, and such examination 
report should be made available to the 
VA orthopedic examiner for review.  
Such review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted.  

(a)  The neurological examiner is 
requested to identify any 
neurological symptoms that may be 
associated with the Veteran's low 
back disability, including but not 
limited to bladder or bowel 
impairment, or any symptoms of 
paralysis, incomplete paralysis, 
neuritis, or neuralgia of the 
peripheral nerves.  If any symptoms 
are associated with the peripheral 
nerves, please specify which 
nerve(s) is(are) involved.  The 
examiner should record the 
existence, frequency, and extent of 
any such symptoms, and should 
indicate whether the symptoms are 
objectively confirmed.  The 
examiner should further indicate 
whether any such symptoms are 
wholly sensory.  If any 
neurological symptoms are not to 
related to the Veteran's low back 
disability, the examiner should 
indicate such in the report.

Further, the examiner should 
determine whether the Veteran has 
intervertebral disc syndrome 
(IVDS).  If so, the examiner should 
comment as to the existence of any 
incapacitating episodes, i.e., a 
period of acute signs and symptoms 
due to IVDS that requires bed rest 
prescribed by a physician and 
treatment by a physician.  The 
examiner should also indicate the 
frequency of any such 
incapacitating episodes, i.e., 
whether they had a total duration 
of (a) at least 4 weeks, but less 
than 6 weeks, or (b) at least 6 
weeks, within the last 12 months.

Any opinion offered must be 
accompanied by a complete 
rationale, which should reflect 
consideration of both the lay and 
medical evidence of record.  The 
examiner is specifically requested 
to comment on all other opinions of 
record pertaining to the Veteran's 
neurological symptoms, to include 
whether such symptoms are related 
to his low back disability.  If an 
opinion as to any of these 
questions cannot be offered without 
resorting to speculation, the 
examiner should indicate such in 
the report and explain why an 
opinion cannot be offered.

(b)  The orthopedic examiner is 
requested to determine the degree 
of limitation of motion, if any, of 
the Veteran's low back, to include 
forward flexion and extension, 
lateral flexion and extension, and 
bilateral rotation, which should be 
expressed in degrees.  The examiner 
should specifically indicate 
whether any of the following are 
present: listing of the whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, or loss of 
lateral motion with osteoarthritic 
changes.  

Additionally, the examiner should 
state whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination of the low 
back, as well as the point at which 
any pain on motion begins.  The 
examiner should further indicate 
whether, and to what extent, the 
Veteran likely experiences 
functional loss of the low back due 
to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  To 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of the 
degree of additional limited 
motion.  

Further, the examiner should 
expressly state whether there is 
any ankylosis of the spine, whether 
any such ankylosis is favorable or 
unfavorable, and the extent of such 
ankylosis.  

Finally, the orthopedic examiner is 
requested to offer an opinion as to 
whether the Veteran has been unable 
to secure or follow a substantially 
gainful occupation solely as a 
result of his service-connected 
disability at any period during 
this appeal.  Such opinion should 
reflect consideration of the 
neurological examiner's report and 
all other lay and medical evidence 
of record, to include all previous 
examination reports.  In rendering 
such opinion, the examiner should 
consider the Veteran's level of 
education, special training, and 
previous work experience, but not 
his age or any impairment caused by 
nonservice-connected disabilities.

Any opinion offered must be 
accompanied by a complete 
rationale, which should reflect 
consideration of all lay and 
medical evidence of record.  The 
examiner is specifically requested 
to comment on all other opinions of 
record pertaining to the Veteran's 
orthopedic symptoms, as well as the 
overall effect of his low back 
disability on his employability.  
If an opinion as to any of these 
questions cannot be offered without 
resorting to speculation, the 
examiner should indicate such in 
the report and explain why an 
opinion cannot be offered.  

6.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based 
on the entirety of the evidence, with 
consideration of all lay and medical 
evidence of record.  Additionally, all 
potentially applicable rating codes 
should be considered, to include both 
orthopedic and neurological symptoms, 
as well as the prior and current 
applicable codes for all spinal 
disabilities and IVDS, as appropriate.  
The adjudication should also reflect 
consideration of the applicability of 
staged ratings and DeLuca, 8 Vet. App. 
202, as appropriate.  Further, 
entitlement to a TDIU should be 
specifically addressed as part of the 
increased rating claim.  

7.  If the Veteran's increased rating 
claim remains denied, to include 
entitlement to a TDIU, issue a 
supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  The SSOC should 
address all evidence associated with 
the claims file since the last 
statement of the case, as well as all 
relevant law, including but not limited 
to 38 C.F.R. § 4.16 and Rice, 22 Vet. 
App. 447.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

